PER CURIAM.
Andrei Royster appeals from the district court’s orders denying relief in his action filed under Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), alleging inadequate medical care. We have reviewed the record and the district court’s opinions accepting the magistrate judge’s recommendations and find no reversible error. Accordingly, while we grant Roy-ster’s motion to file a supplemental brief, we affirm on the reasoning of the district court. See Royster v. Dove, No. CA-01-576-2-23 (D.S.C. filed Jan. 11, 2002 and entered Jan. 15, 2002; Feb. 28, 2002). Additionally, we deny Royster’s motion for injunctive relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.